—■ Order granting motion to set aside verdict and for a new trial reversed on the law, with costs, and motion denied, upon the ground that the trial justice having heard and denied the motion made at the term at which the action was tried, and judgment having been entered, was without power to entertain a motion for reargument several months thereafter, and upon such reargument to grant the motion. (Clancy v. N. Y., N. H. & H. R. R. Co., 226 N. Y. 213; Ellis v. Hearn, 132 App. Div. 207, 209.) Kelly, P. J., Rich, Kelby, Young and Kapper, JJ., concur.